Clarke, Justice.
Appellant, the wife, filed a divorce action against appellee in Clayton County, Georgia. Upon motion by the husband, a bifurcated trial was ordered with the first trial *793to determine only the question of jurisdiction and venue, the husband having filed a plea to the jurisdiction alleging that he was a resident of the State of Texas. This trial was conducted and resulted in a directed verdict for the husband. In the order directing the verdict, the trial court stated: "[T]here is absolutely no conflict in the evidence as to any material issue, and that the evidence introduced in this matter, with all reasonable deductions therefrom, demands a verdict in favor of the defendant
Decided April 29, 1980
Rehearing denied May 20, 1980.
Moffett & Henderson, F. Glenn Moffett, Jr., L. Prentice Eager, III, for appellant.
Kingloff, Clifford & Travis, J. Stephen Clifford, for appellee.
The wife appealed directly to this court without having first made application. Code Ann. § 6-701.1 provides that application shall be filed in certain types of cases including appeals from judgments or orders granting or refusing a divorce. The directed verdict in this case concluded the litigation in the trial court and therefore amounted to a refusal to grant a divorce. Therefore, an application for discretionary appeal under the provisions of Code Ann. § 6-701.1 was required and in its absence the appeal must be dismissed.
In any event, a review of the record reveals that the trial court appropriately considered and weighed the evidence in arriving at his decision to direct a verdict. Under these circumstances, the application would have been denied even if it had been properly filed.

Appeal dismissed.


All the Justices concur.